—Judgment unanimously affirmed. Memorandum: Viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), the evidence is sufficient to support the conviction of manslaughter in the second degree (Penal Law § 125.15 [1]), and the verdict is not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). The trial court properly admitted evidence regarding a death from a drug overdose that had occurred at defendant’s apartment three months before the instant offense. That evidence is probative of defendant’s awareness of the substantial and unjustifiable risk that death would occur as a result of the injection of heroin (see, Penal Law § 15.05 [3]; People v Kyser, 183 AD2d 238, 242-243, lv denied 81 NY2d 888; People v Kenny, 175 AD2d 404, 406, lv denied 78 NY2d 1012). (Appeal from Judgment of Supreme Court, Monroe County, Doyle, J. — Manslaughter, 2nd Degree.) Present — Denman, P. J., Green, Fallon, Doerr and Balio, JJ.